BoBBY EUGENE CLARK.';lJR. § App. No. 06-15-00061~c73h FILEDIN
APPELLAN ,_ eCour+opr
r~ . , k pea!s
Th§!`j-_;'._§fg&?,p'§,s § IN THE COURT oF APPEALS S¢xzh D,~St,,-Ct
&thBth 0
§ FOR THE sISTH DISTRICT '
Uc,i 13 2015 CI 3 3 2015
.. _ § 'TEXARKANA TEXAS n .
Dzr?:;z.;“.-::;Jna, Texas \ - ' De;@)<a';ka¢a, T@Xas
<=»‘ ?a Autrc-:y Cierk . F<'=¥""?».Am~e»...© '
THE STATEA§;E§§§;S ’ § oN APPEAL FRoM cAUsE No.42863-B l “y LEM<
' § GREGG coUNTY,TEXAS

 

HONORABLE ALFONSO CHARLES,
PRESIDING JUDGE

 

FIRST MOTION FOR EXTENSION OF TIME IN WHICH TO FILE
A RESPONSE TO ADNERS BRIEF

 

NOW COMES, BOBBY EUGENE CLARK,JR.,APPELLANT,prOCeeding pro Se
and hinformapauperis,in the above style and number cause to present
his First Motion forrExtension of Time inwhich to file a Response
to Anders Brief. Appellant request that the extension be for (90)
days. Appellants request for extension of time is not for purposes
`of delay/but,that he may fairly have enough time to properly

prepare his response.
, v

On August 19,2015 appointed appeal attorney/Jonathan Wharton,
filed appellants Anders Brief,with this Court. On September 15,
2015 the Court Granted appellants pro se motion to access to a
appellate record and requested counsel to foward a copy of the

record to appellant. On Septmber the 17th appellant received the

appellate record,by Rule appellant has (30) days to file a response

 

MOTION FOR EXTENSION OF TIME pq. l

the response is due on October l7/2015,however being that falls
on a saturday/the date for filling would be moved to October 191

2015.In support of this motion appellant shows the following:

A). On September lO,ZOlB the Michaels Unit was placed on a
scheduled lockdown and did not come up untile September
25,2015.

B). The Unit had absolutely no movement;therefore,the appellant
has been unable to go to the law library toédo his research.

C). Appellant is trying to gain counsel/through his family,to

represent hin in this matter.

This is appellants First request for an extension of time in
this case.Appellant assures the Court that this request is not
designed to harass/nor unnecessarily delay the proceeding,but/
to ensure that appellant has sufficient time to l) gain counsel or
2) fully respond to the Ander Brief. Appellant Respectfully Moves

This Court for an extension of (90) days to file a response.

PRAYER

Appellant,prays that in all things/this Motion be Granted.

UNSWORN DECLARATION`OF INMATE

 

I,BOBBY EUGENE CLARK/JR.,TDCJ # 1997376,Currently incarcerated
in the Texas Department of Criminal Justice at the Michael Unit
in Tennessee Colony Texas,do solemnly sweareunder the penalties
of perjury that the foregoing Motion is true and correct to the
best of my knowledge. l further state the enclosed information

is true and correct.' /E(:%?/%/L

EXECUTED ON OCTOBER 9th 2015.

Bobby Eugene Clark,Jr-l997376

Michael Unit
2664 FM 2054
Tennessee Colony/Tx.75886

APPELLANT pro se

 

MOTION FOR EXTENSION OF TIME page 2